Case 1:20-cv-02937-CMA-STV Document 4 Filed 09/29/20 USDC Colorado Page 1 of 5




                                                           DATE FILED: September 2, 2020 3:56 PM
  DISTRICT COURT, PUEBLO COUNTY, COLORADOFILING ID: 7F7C17569142B
                                                           CASE NUMBER: 2020CV30385
  Court Address: 501 Elizabeth Street
                 Pueblo, CO 81003

  Plaintiff:   John Padilla

  v
                                                                      ▲COURT USE ONLY▲
  Defendant: Allstate Fire and Casualty Insurance Company

  Attorneys for Plaintiff

  Shannon K. Baillargeon, #52758                                 Case Number:
  Erica A. Vecchio, #36983
  Franklin D. Azar & Associates, P.C.                            Division/Ctrm:
  400 North Main Street
  Pueblo, Colorado 81003
  Phone Number: (719) 544-8000
  Fax Number: (719) 545-4357
  E-Mail: baillargeons@fdazar.com
           vecchioe@fdazar.com

                                           COMPLAINT


         COMES NOW Plaintiff, John Padilla, by and through his attorneys, Franklin D. Azar
  and Associates, P.C., for his Complaint against the Defendant, states and alleges as follows:

                                   GENERAL ALLEGATIONS

  1.    Mr. Padilla is an individual and resident of the State of Colorado.

  2.   Defendant Allstate Fire and Casualty Insurance Company hereinafter “Allstate” is a
  corporation doing business in the State of Colorado.

  3.    Venue is proper herein pursuant to C.R.C.P. 98.

  4.    This Court has jurisdiction over this matter pursuant to C.R.S. § 13-1-124.



                                                     1
Case 1:20-cv-02937-CMA-STV Document 4 Filed 09/29/20 USDC Colorado Page 2 of 5




  5.    On or about May 21, 2020, Mr. Padilla was the driver of a 1982 Chevrolet Monte Carlo,
  traveling eastbound on 4th Street in Pueblo, Colorado.

  6.   A vehicle driven by Joselito Salvador, an under-insured motorist (UIM), was driving
  westbound on 4th Street.

  7.    The UIM driver failed to yield to oncoming traffic and made a left turn in front of Mr.
  Padilla.

  8.    Mr. Padilla collided with the passenger side of the UIM vehicle.

  9.    Mr. Padilla was not negligent on the occasion in question.

  10.   The UIM vehicle was insured by Fred Loya.

  11.   The liability policy limits for Fred Loya were $25,000.

  12. Mr. Padilla demanded Fred Loya’s policy limits of $25,000 on July 8, 2020 contingent upon
  receiving consent to settle for the policy limits from Defendant.

  13. As of the date of filing this complaint, Defendant has yet to provide consent to settle with
  Fred Loya.

  14. Mr. Padilla presented bills and records to Defendant on July 3, 2020 in the amount of
  $26,195.01.

  15.   Mr. Padilla requested consent to settle with the underlying liability carrier on July 3, 2020.

  16.   On August 13, Mr. Padilla contacted again Allstate requesting consent to settle.

  17. On August 28, 2020, Mr. Padilla provided the same bills and records to Allstate in the
  amount of $26,195.01 as he did not receive a response from Defendant.

  18. On August 28, 2020, Mr. Padilla received correspondence from Adrian Hill, an employee of
  Defendant, indicating Defendant did, in fact, receive the documents Mr. Padilla sent on July 3,
  2020 and August 28, 2020.

  19. On August 31, 2020, Mr. Padilla received correspondence from Adrian Hill, an employee of
  Defendant, indicating a UIM claim was not opened as of that date.

  20.   Defendant has not paid Mr. Padilla any UIM benefits as of the date of filing this Complaint.

                                                      2
Case 1:20-cv-02937-CMA-STV Document 4 Filed 09/29/20 USDC Colorado Page 3 of 5




                                   FIRST CLAIM FOR RELIEF
                                   (BREACH OF CONTRACT)

  21.   Mr. Padilla incorporates all prior allegations as though fully set forth herein.

  22. Sometime prior to the accident, Stella Castruita entered into a contract with Defendant for
  the purpose of obtaining automobile insurance, which policy includes coverage for claims
  involving uninsured and under-insured motorists.

  23. At all times pertinent to the within action, all the premiums as required under the contract for
  insurance were paid to Defendant.

  23.    Mr. Padilla has advised Defendant of a claim for under-insured motorist benefits for this
  incident under its policy of insurance, and otherwise fully cooperated with Defendant in connection
  with the claim.

  24.     Mr. Padilla is an intended beneficiary of Defendant’s insurance policy/contract and is
  therefore entitled to enforce its terms.

  25.     Mr. Padilla is entitled to be compensated by Defendant for all damages he has incurred,
  including pain, suffering, lost of enjoyment of life, loss of earnings and earning capacity,
  permanency and/or impairment, and disability, under the under-insured motorist coverage of the
  policy.

                                  SECOND CLAIM FOR RELIEF
                               (FIRST PARY STATUTORY CLAIM
                                    UNDER C.R.S. § 10-3-1116)

  26.    Mr. Padilla incorporates all prior allegations as though fully set forth herein.

  27.    Defendant has denied and delayed payment of under-insured motorist benefits to Plaintiff
  without a reasonable basis for its action.

  28.     Defendant’s unreasonable position and conduct has caused Mr. Padilla damage by the loss
  of the compensation that is due to him and which Defendant should have previously paid to him.

  29.    In accordance with C.R.S. §10-3-1116, Mr. Padilla is entitled to recover from Defendant
  two times the covered under-insured motorist benefits plus reasonable attorney’s fees and court
  costs.

                                                      3
Case 1:20-cv-02937-CMA-STV Document 4 Filed 09/29/20 USDC Colorado Page 4 of 5




                                  THIRD CLAIM FOR RELIEF
                                        (BAD FAITH)

  20.    Mr. Padilla incorporates all prior allegations as though fully set forth herein.

  21.     Defendant owed Mr. Padilla a duty to act in good faith in reviewing, adjusting, and
  settling his claims.

  22.    Defendant breached its duties to its insured, and acted in bad faith, through its conduct
  as described above and by engaging in the following, among other acts:

             (a)     Compelling this Plaintiff to institute litigation to recover amounts due him under
                     the under-insured motorist bodily injury liability benefits afforded Plaintiff under
                     the insurance policy;

             (b)     Favoring the interests of Defendant, an insurer, over those of Plaintiff, an insured,
                     to whom Defendant State Farm owes fiduciary and statutory duties;

             (c)     Failing or delaying payment of reasonable compensation for the injuries,
                     damages, and losses Plaintiff suffered at the hands of an under-insured motorist;

             (d)     Failing to acknowledge and act reasonably promptly upon communications with
                     respect to claims arising under the insurance policy;

             (e)     Incompetently evaluating Plaintiff’s claim; and

             (f)     Failing to pay benefits under the policy.

  23.    Defendant’s actions are unreasonable.

  24.    Defendant knew its conduct was unreasonable or disregarded the fact that its conduct was
  unreasonable.

  25.   As a direct result of Defendant’s breaches of its duties to its insured, Mr. Padilla has been
  damaged including, but not necessarily limited to:

             a. Being forced to incur additional costs in litigation;
             b. Enduring the emotional trauma of being unnecessarily involved in a lawsuit with
                Defendant; and
             c. Being deprived of the use of funds that would otherwise be used for such things

                                                      4
Case 1:20-cv-02937-CMA-STV Document 4 Filed 09/29/20 USDC Colorado Page 5 of 5




                        as medical treatment and for lost wage coverage which should have been paid
                        by now.

          WHEREFORE, Mr. Padilla prays for judgment against Defendant for all general damages,
  economic damages, all statutory and necessary costs including, but not limited to, expert witness fees
  and the expenses incurred in investigation and discovery required to present Plaintiff’s claims,
  attorney fees and interest from the time of the occurrence, post-judgment interest at the requisite rate,
  and for such other and further relief as this Court shall deem proper, just, and appropriate under the
  circumstances.


  Respectfully submitted September 2, 2019.


                                                                     FRANKLIN D. AZAR & ASSOCIATES, P.C.
                                                                     Original duly signed and on file at the office
                                                                     of Franklin D. Azar & Associates, P.C.
                                                                     By:         Shannon K. Baillargeon
                                                                                 Shannon K. Baillargeon, #52758
                                                                                 Counsel for Plaintiff
  Plaintiff’s Address:
  806 E. 1st St.
  Pueblo, CO 81001
  In accordance with C.R.C.P. 121, §1-26(9), a printed copy of this document with original signatures is being maintained by the filing party and
  will be made available for inspection by other parties or the Court upon request.




                                                                             5
